                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:17-CR-00297-H


UNITED STATES OF AMERICA

             V.


LAVARIUS MONTREGO THOMPSON


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on November 7, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant

pleading guilty to 21 U.S.C. § 846, and agreeing to the forfeiture of the property listed

in the November 7, 2018 Preliminary Order of Forfeiture, to wit: $8,000.00 in U.S.

Currency;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between January 29,

2019 and February 27, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions . Said

published notice advised all third parties of their right to the petition the court

within sixty (60) days from the first day of publication date for a hearing to

adjudicate the validity of their alleged legal interest in the forfeited property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's
November 7, 2018 Preliminary Order of Forfeiture, other than those specifically

mentioned herein.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject personal property listed in the November 7, 2018

Preliminary Order of Forfeiture is hereby forfeited to the United States. That the

United States Marshall Service and/or the Federal Bureau oflnvestigation is

directed to dispose of the property according to law.

      2. That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of

Justice's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and

21 U.S.C. § 88l(e).

      SO ORDERED this 10th day of April 2019.




                                 Senior United States   istrict Judge




                                           2
